Case 2:17-cv-10230-ES-SCM Document 346 Filed 10/23/20 Page 1 of 5 PageID: 7028




                       UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

         Chambers of                                             Martin Luther King Jr, Federal Bldg.
 STEVEN C. MANNION                                                       & U.S. Courthouse
 United States Magistrate Judge                                           50 Walnut Street
                                                                         Newark, NJ 07102
                                                                           (973) 645-3827



                                                   October 23, 2020


                                   LETTER OPINION-ORDER

         Re:     D.E. 334, 335, 336
                 In re Fetzima
                 Civil Action No. 2:17-cv-10230 (ES)(SCM)

 Dear Counsel:

         Before the Court is a dispute over the deposition of an attorney and a paralegal. Defendants

 MSN Laboratories Private Limited and MSN Pharmaceuticals Inc. (collectively, “MSN”) seek to

 compel the two depositions. 1 Plaintiffs Allergan Sales, LLC, Forest Laboratories Holdings

 Limited, Allergan USA, Inc., and Pierre Fabre Medicament S.A.S. (collectively, “Allergan”)

 oppose on grounds of privilege. Counsel discussed the issues with the Court on October 13, 2020

 and agreed to limit the depositions of each witness to one hour. The Court, at this point, does not

 know whether the deponents will be asked about facts or mental impressions, whether the

 questions will be answered, or privilege will be asserted. Consequently, counsel have been

 instructed to ask all appropriate questions and pose the appropriate objections before conferring to




 1
   (ECF Docket Entry No. (“D.E.”) 335). Unless indicated otherwise, the Court will refer to
 documents by their docket entry number and the page numbers assigned by the Electronic Case
 Filing System.
Case 2:17-cv-10230-ES-SCM Document 346 Filed 10/23/20 Page 2 of 5 PageID: 7029




 narrow any dispute and, if necessary, bringing the transcript back to the Court for a decision on

 any assertion of privilege.

           “The examination and cross-examination of a deponent [should] proceed as they would at

 trial under the Federal Rules of Evidence, except Rules 103 and 615….” 2 The district court in Hall

 observed:

                   The underlying purpose of a deposition is to find out what a witness
                   saw, heard, or did—what the witness thinks. A deposition is meant
                   to be a question-and-answer conversation between the deposing
                   lawyer and the witness. There is no proper need for the witness's
                   own lawyer to act as an intermediary, interpreting questions,
                   deciding which questions the witness should answer, and helping
                   the witness to formulate answers. The witness comes to the
                   deposition to testify, not to indulge in a parody of Charlie McCarthy,
                   with lawyers coaching or bending the witness's words to mold a
                   legally convenient record. It is the witness—not the lawyer—who is
                   the witness. As an advocate, the lawyer is free to frame those facts
                   in a manner favorable to the client, and also to make favorable and
                   creative arguments of law. But the lawyer is not entitled to be
                   creative with the facts. Rather, a lawyer must accept the facts as they
                   develop. 3

 “Depositions are the factual battleground where the vast majority of litigation actually takes

 place.” 4 For these reasons, the scope of examination during a deposition is broader than permitted

 at trial. 5

           Counsel are reminded that the Scheduling Order provides that: “No objections to questions

 posed at depositions shall be made other than as to lack of foundation, form, or privilege. No




 2
     Fed. R. Civ. P. 30(c)(1).

 3
     Hall v. Clifton Precision, a Div. of Litton Sys., Inc., 150 F.R.D. 525, 528 (E.D. Pa. 1993).
 4
     Id. at 531.
 5
     Mellon v. Cooper-Jarrett, Inc., 424 F.2d 499 (6th Cir. 1970).


                                                     2
Case 2:17-cv-10230-ES-SCM Document 346 Filed 10/23/20 Page 3 of 5 PageID: 7030




 instruction not to answer shall be given unless privilege is implicated.” 6 Relevance objections need

 not be posed during a deposition, because they are preserved for trial. 7 Permissible objections

 “must be stated concisely in a nonargumentative and nonsuggestive manner.” 8 Counsel therefore

                   should not (1) make speaking, coaching or suggestive objections;
                   (2) coach or change the witness's own words to form a legally
                   convenient record; (3) frustrate or impede the fair examination of a
                   deponent during the deposition by, for example, making constant
                   objections and unnecessary remarks; (4) make speaking objections
                   such as “if you remember,” “if you know,” “don't guess,” “you've
                   answered the question,” and “do you understand the question”; or
                   (5) state that counsel does not understand the question. 9

           “A person may instruct a deponent not to answer only when necessary to preserve a

 privilege, to enforce a limitation ordered by the court, or to present a motion under Rule

 30(d)(3).” 10 Relevance is generally not a reason for a witness to refuse to answer or for counsel to




 6
     (D.E. 34 at ¶ 19).

 7
  Fed. R. Civ. P. 32(d)(3)(A)(objections to the relevance of testimony are not waived, even if not
 asserted at the deposition itself, “unless the ground [for the objection] might have been corrected
 at that time.”); Hall v. Clifton Precision, 150 F.R.D. 525, 530 (E.D. Pa. 1993); see also
 Quantachrome Corp., Micrometrics Instrument Corp., 189 F.R.D. 697, 700 (S.D.Fla.1999) (“It is
 arguable whether objections based on relevancy should even be made during the deposition.”).
 8
     Fed. R. Civ. P. 30(c)(2).
 9
  In re Neurontin Antitrust Litig., Civ. No. 02-1390 FSH, 2011 WL 253434, at *12 (D.N.J. Jan. 25,
 2011), aff'd, Civ. No. 02-1390, 2011 WL 2357793 (D.N.J. June 9, 2011) (citing Mazzeo v.
 Gibbons, Civ. No. 08–1387, 2010 WL 3020021, at *2 (D.Nev. July 27, 2010) and Hall, 150 F.R.D.
 at 530–31).

 10
   Armstrong ex rel. United States v. Andover Subacute & Rehab Ctr. Servs. One, Inc., 2020 WL
 57947, at *2 (D.N.J. Jan. 6, 2020) (quoting Fed. R. Civ. P. 30(c)(2)).

                                                    3
Case 2:17-cv-10230-ES-SCM Document 346 Filed 10/23/20 Page 4 of 5 PageID: 7031




 instruct the witness not to answer. 11 The proper procedure is to answer the questions and resolve

 the objection at pretrial or trial, unless the questions are so pervasive that a motion is appropriate. 12

           “Counsel should never forget that even though the deposition may be taking place far from

 a real courtroom, with no black-robed overseer peering down upon them, as long as the deposition

 is conducted under the caption of this court and proceeding under the authority of the rules of this

 court, counsel are operating as officers of this court. They should comport themselves accordingly;

 should they be tempted to stray, they should remember that this judge is but a phone call away.” 13

           That said, prior to calling the Court or terminating a deposition, counsel must meet and

 confer in good faith to resolve the dispute. 14 If there is an impasse, they should contact the

 undersigned. If I am not available, counsel should make a record for trial or motion practice by

 asking all appropriate questions and posing any appropriate objections to complete each deposition

 to the fullest extent practical. 15

           For the aforementioned reasons, the motion to compel the two depositions is GRANTED.

 Now go make a record.




 11
   In re Stratosphere Corp., 182 F.R.D. at 618–19 (citations omitted). See also Resolution Trust
 Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir.1995) (“It is inappropriate to instruct a witness not to
 answer a question on the basis of relevance.”); International Union of Elec., Radio and Mach.
 Workers, AFL-CIO v. Westinghouse Elec. Corp., 91 F.R.D. 277 (D.D.C.1981).
 12
   In re Stratosphere Corp., 182 F.R.D. at 618–19 (citations omitted). See also Resolution Trust
 Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir.1995) (“It is inappropriate to instruct a witness not to
 answer a question on the basis of relevance.”).

 13
      Hall, 150 F.R.D. at 531.

 14
      Fed. R. Civ. P. 37(a)(1); L. Civ. R. 37.1(a)(1).

 15
   See e.g., In re Neurontin Antitrust Litig., Civ. No. 02-1390 FSH, 2011 WL 253434, at *12 (D.N.J.
 Jan. 25, 2011), aff'd, Civ. No. 02-1390, 2011 WL 2357793 (D.N.J. June 9, 2011).
                                                         4
Case 2:17-cv-10230-ES-SCM Document 346 Filed 10/23/20 Page 5 of 5 PageID: 7032




        IT IS SO ORDERED.




                                    10/23/2020 5:49:47 PM

 Original: Clerk of the Court
 Hon. Ester Salas, U.S.D.J.
 cc: All parties
    File




                                      5
